DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 18 March 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 7-12, 14-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7-12, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2017/0129386 A1) in view of Narita (US 2016/0103269 A1), Miller et al. (US 2018/0361914 A1), and Tohata (US 4,420,797).
With respect to claim 1:	Anderson teaches “a rear combination lamp (202+210) for a vehicle configured to be installed on a vehicle (200), the rear combination lamp for the vehicle comprising: a first rear lamp module (202) which is installed on the side portion of the rear of the vehicle (204); and a second rear lamp module (210) which is installed on a back door located at the rear of the vehicle (212) and disposed adjacent to the first rear lamp module (Fig. 2), wherein the first rear lamp module comprises: a main light source (206) which generates light emitted from the first rear lamp module (224); and a sub-light source (250) which generates light provided toward the second rear lamp module (228), and wherein the second rear lamp module comprises: a light reception unit (236+elements of 220 which receive light (see paragraphs 37, 34)) which receives light from the sub-light source (see Fig. 2); and a light switching unit (214+232+elements of 220 which channel or disperse the light (see paragraphs 37, 35)) which switches a progressing direction of light received by the light reception unit to output light to the outside (see Fig. 2), and a storage unit which stores the light switching unit (226), wherein the light switching unit comprises, a light guiding member (220) which guides the light received by the light reception unit to the outside (paragraph 37); a reflective member having a reflective surface (214) facing the light guiding member (see Fig. 2); and a diffusion member (232) which overlaps the light guiding member (see Fig. 2) and diffuses the light guided by the light guiding member (paragraph 37), wherein the light guiding member is disposed between the reflective member and the diffusion member (see Fig. 2)”.
Anderson does not specifically teach wherein the light guiding member is formed in a plate shape; wherein a plurality of light guiding patterns are defined on a rear surface of the light guiding member, and are arranged according to the progressing direction of the light incident through the incident surface of the light guiding member, wherein the plurality of light guiding patterns switch the progressing direction of the light incident through the incident surface of the light guiding member to an emission surface of the light guiding member.
However, Narita teaches wherein the light guiding member (11, 21) is formed in a plate shape (see Fig. 2); wherein a plurality of light guiding patterns (35) are defined on a rear surface (32) of the light guiding member (see Figs. 2, 3), and switch a progressing direction of the provided light received by the light reception unit (see Fig. 5).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the rear combination lamp of Anderson with the light guiding patterns and light guiding member shape of Miller in order to radiate the light towards the front surface and from there to the outside (Narita paragraph 27).
Anderson does not specifically teach that the diffusion member is formed in a plate shape.
However, Miller teaches that the diffusion member (140) is formed in a plate shape (see Fig. 4).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the rear combination lamp of Anderson with the diffusion member shape of Miller in order to radiate the light in a pattern that corresponds to the desired shape of the target lighting requirements (Miller paragraphs 35-38).
Anderson does not specifically teach wherein the reflective member is formed in a plate shape; wherein the storage unit is partitioned into a first sub-lighting area, a second sub-lighting area and a third sub-lighting area by a first partition wall and a second partition wall, and wherein each of the first sub-lighting area, the second sub-lighting area and the third sub- lighting area stores a light switching unit.
However, Tohata teaches wherein the reflective member (102, 104, 106) is formed in a plate shape (Figs. 4, 5); wherein the storage unit is partitioned into a first sub-lighting area (96), a second sub-lighting area (98) and a third sub-lighting area (100) by a first partition wall (part of 14 between 96 and 98) and a second partition wall (part of 14 between 98 and 100), and wherein each of the first sub-lighting area, the second sub-lighting area and the third sub- lighting area stores a light switching unit (B’).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the rear combination lamp of Anderson with the plate shaped reflective member of Tohata due to the art recognized suitability of a plate shaped reflective member for the purpose of reflecting the light out of the back of the vehicle (Tohata column 4 lines 15-22) and to have three sub-lighting areas at taught by Tohata in order to provide a larger illumination area (Tohata column 4 lines 22-31).
With respect to claim 2:	Anderson teaches “wherein the main light source is installed to face the front of the first rear lamp module, and the sub-light source is installed to face the second rear lamp module (see Fig. 2)”.
With respect to claim 7:	Anderson teaches “wherein the light reception unit comprises a sidewall which is coupled to one side of the accommodating unit adjacent to the sub-light source (see Fig. 2), and wherein an opening through which light passes is defined in the sidewall (236)”.
With respect to claim 8:	Anderson teaches “wherein the light reception unit comprises a lens (see paragraphs 37, 34) which is disposed between the sub-light source and the light direction changing unit (see Fig. 2)”.
With respect to claim 9:	Anderson does not specifically teach “wherein a plurality of lenses and sub-light sources are provided, respectively, and the plurality of lenses face the plurality of sub-light sources”.
However, Anderson teaches the lens 220 faces the sub-light source 250 (see Fig. 2), and Miller teaches wherein a plurality of sub-light sources are provided, respectively (120, 122).  
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the rear combination lamp of Anderson by providing a second sub-light source as taught by Miller in order to provide different colors (Miller paragraph 31) and to use a lens for the second sub-light source as well as the first in order to collect the light from the second sub-light source (Anderson paragraph 34).
With respect to claim 10:	Anderson teaches “wherein the first rear lamp module further comprises: an storage unit which stores the main light source (222); and a cover unit which is coupled to the accommodating unit and covers the main light source (230), wherein the sub-light source is fixed to one side of the storage unit adjacent to the second rear lamp module (see Fig. 2)”.
With respect to claim 11:	Anderson does not specifically teach “wherein the first rear lamp module further comprises: a first power line which is electrically connected to the main light source; and a second power line which is electrically connected to the sub-light source, wherein the first power line and the second power line are taken out to the outside through the accommodating unit”.
However, Miller teaches “wherein the first rear lamp module further comprises: a first power line which is electrically connected to the main light source (wiring harness, paragraph 29); and a second power line which is electrically connected to the sub-light source (wiring harness, paragraph 29), wherein the first power line and the second power line are taken out to the outside through the accommodating unit (see Fig. 1; the wiring harness is the unlabeled dotted lines leading to controller 40)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the rear combination lamp of Anderson by providing power lines as taught by Miller in order to receive power to illuminate the light sources (Miller paragraph 29).
With respect to claim 12:	Anderson teaches “a rear lamp module for a vehicle which is installed on a back door located at the rear of the vehicle (210), the rear lamp module for the vehicle comprising: a light reception unit (236+elements of 220 which receive light (see paragraphs 37, 34)) which receives light from another lamp module  installed on a side portion of a rear of the vehicle (202); and a light switching unit (214+232+elements of 220 which channel or disperse the light (see paragraphs 37, 35)) which switches a progressing direction of the light received by the light reception unit to output the light to the outside (see Fig. 2), and a storage unit which stores the light switching unit (226), wherein the light switching unit comprises, a light guiding member (220) which guides the light received by the light reception unit to the outside (paragraph 37); a reflective member having a reflective surface (214) facing the light guiding member (see Fig. 2); and a diffusion member (232) which faces the reflective member with the light guiding member interposed therebetween (see Fig. 2), and diffuses the light guided by the light guiding member (paragraph 37), wherein the light guiding member is disposed between the reflective member and the diffusion member (see Fig. 2)”.
 Anderson does not specifically teach wherein the light guiding member is formed in a plate shape; wherein a plurality of light guiding patterns are defined on a rear surface of the light guiding member, and are arranged according to the progressing direction of the light incident through the incident surface of the light guiding member, wherein the plurality of light guiding patterns switch the progressing direction of the light incident through the incident surface of the light guiding member to an emission surface of the light guiding member.
However, Narita teaches wherein the light guiding member (11, 21) is formed in a plate shape (see Fig. 2); wherein a plurality of light guiding patterns (35) are defined on a rear surface (32) of the light guiding member (see Figs. 2, 3), and switch a progressing direction of the provided light received by the light reception unit (see Fig. 5).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the rear combination lamp of Anderson with the light guiding patterns and light guiding member shape of Miller in order to radiate the light towards the front surface and from there to the outside (Narita paragraph 27).
Anderson does not specifically teach that the diffusion member is formed in a plate shape.
However, Miller teaches that the diffusion member (140) is formed in a plate shape (see Fig. 4).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the rear combination lamp of Anderson with the diffusion member shape of Miller in order to radiate the light in a pattern that corresponds to the desired shape of the target lighting requirements (Miller paragraphs 35-38).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the rear combination lamp of Anderson with the light guiding patterns, light guiding member shape, and diffusion member shape of Miller in order to radiate the light in a forward direction that corresponds to the desired shape of the target lighting requirements (Miller paragraphs 35-38).
Anderson does not specifically teach wherein the reflective member is formed in a plate shape; wherein the storage unit is partitioned into a first sub-lighting area, a second sub-lighting area and a third sub-lighting area by a first partition wall and a second partition wall, and wherein each of the first sub-lighting area, the second sub-lighting area and the third sub- lighting area stores a light switching unit.
However, Tohata teaches wherein the reflective member (102, 104, 106) is formed in a plate shape (Figs. 4, 5); wherein the storage unit is partitioned into a first sub-lighting area (96), a second sub-lighting area (98) and a third sub-lighting area (100) by a first partition wall (part of 14 between 96 and 98) and a second partition wall (part of 14 between 98 and 100), and wherein each of the first sub-lighting area, the second sub-lighting area and the third sub- lighting area stores a light switching unit (B’).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the rear combination lamp of Anderson with the plate shaped reflective member of Tohata due to the art recognized suitability of a plate shaped reflective member for the purpose of reflecting the light out of the back of the vehicle (Tohata column 4 lines 15-22) and to have three sub-lighting areas at taught by Tohata in order to provide a larger illumination area (Tohata column 4 lines 22-31).
With respect to claim 14:	Anderson teaches “wherein the light reception unit comprises a sidewall which is coupled to one side of the accommodating unit (see Fig. 2), and wherein an opening having a shape opened to the outside is defined in the sidewall (236)”.
With respect to claim 15:	Anderson teaches “wherein the light reception unit comprises a lens which is disposed at one side of the light direction changing unit (paragraphs 37, 34)”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721. The examiner can normally be reached 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL J LEE/Examiner, Art Unit 2875                   

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875